       Case 5:17-cv-00072-BLF Document 503 Filed 04/03/20 Page 1 of 3



 1   DUANE MORRIS LLP                             DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)             L. Norwood Jameson (GA SBN 003970)
 2   dsbartow@duanemorris.com                     Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)              wjameson@duanemorris.com
 3   negrigg@duanemorris.com                      Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                          Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                     mcgaudet@duanemorris.com
     Telephone: 650.847.4146                      David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                      Admitted Pro Hac Vice
                                                  dcdotson@duanemorris.com
 6   DUANE MORRIS LLP                             John R. Gibson (GA SBN 454507)
     Joseph A. Powers (PA SBN 84590)              Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                        jrgibson@duanemorris.com
     japowers@duanemorris.com                     Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)            Admitted Pro Hac Vice
     Admitted Pro Hac Vice                        jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                    1075 Peachtree NE, Suite 2000
     30 South 17th Street                         Atlanta, GA 30309
10   Philadelphia, PA 19103                       Telephone: 404.253.6900
     Telephone: 215.979.1000                      Facsimile: 404.253.6901
11   Facsimile: 215.979.1020
                                                  ORRICK, HERRINGTON &
12   Attorneys for Defendant                      SUTCLIFFE LLP
     CISCO SYSTEMS, INC.                          Elizabeth R. Moulton (CA SBN 286937)
13                                                emoulton@orrick.com
                                                  405 Howard Street
14                                                San Francisco, CA 94105
                                                  Telephone: 415.773.5700
15                                                Facsimile: 415.773.5759
16
                                   UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                         SAN JOSE DIVISION
19
     FINJAN, INC., a Delaware Corporation,          Case No.: 5:17-cv-00072-BLF-SVK
20
                      Plaintiff,                    NOTICE OF APPEARANCE OF
21                                                  ELIZABETH R. MOULTON
           v.
22                                                  Judge: Hon. Beth Labson Freeman
     CISCO SYSTEMS, INC., a California
23   Corporation,
24                    Defendant.
25

26

27

28

                                                                            NOTICE OF APPEARANCE
                                                                 CASE NO. 5:17-CV-00072-BLF-SVK
       Case 5:17-cv-00072-BLF Document 503 Filed 04/03/20 Page 2 of 3



 1          PLEASE TAKE NOTICE of the appearance of Elizabeth R. Moulton (State Bar No.
 2   286937) of Orrick, Herrington & Sutcliffe LLP, as counsel of record for Defendant Cisco
 3   Systems, Inc. (“Cisco”) in the above-captioned matter for the purpose of receiving notices and
 4   orders from the Court. Copies of all pleadings, notices, and correspondence concerning the
 5   above-captioned matter not otherwise filed through the Court’s electronic filing system may be
 6   directed to counsel at the address reflected below:
 7                                         Elizabeth R. Moulton
                                           ORRICK, HERRINGTON & SUTCLIFFE LLP
 8
                                           405 Howard Street
 9                                         San Francisco, CA 94105
                                           Telephone: 415.773.5700
10                                         Facsimile: 415.773.5759
                                           emoulton@orrick.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                   NOTICE OF APPEARANCE
                                                     -1-                CASE NO. 5:17-CV-00072-BLF-SVK
      Case 5:17-cv-00072-BLF Document 503 Filed 04/03/20 Page 3 of 3



 1
     Dated: April 3, 2020              Respectfully Submitted
 2

 3                                     /s/ Elizabeth R. Moulton
                                       Elizabeth R. Moulton
 4                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                       Email: emoulton@orrick.com
 5                                     405 Howard Street
                                       San Francisco, CA 94105
 6                                     Telephone: 415.773.5700
                                       Facsimile: 415.773.5759
 7

 8                                     Nicole E. Grigg
                                       DUANE MORRIS LLP
 9                                     Email: negrigg@duanemorris.com
                                       D. Stuart Bartow
10                                     Email: dsbartow@duanemorris.com
                                       2475 Hanover Street
11
                                       Palo Alto, CA 94304-1194
12                                     Telephone: 650.847.4146
                                       Facsimile: 650.847.4151
13
                                       L. Norwood Jameson (admitted pro hac vice)
14                                     Email: wjameson@duanemorris.com
                                       Matthew C. Gaudet (admitted pro hac vice)
15
                                       Email: mcgaudet@duanemorris.com
16                                     David C. Dotson (admitted pro hac vice)
                                       Email: dcdotson@duanemorris.com
17                                     Jennifer H. Forte (admitted pro hac vice)
                                       Email: jhforte@duanemorris.com
18                                     1075 Peachtree Street, Ste. 2000
19                                     Atlanta, GA 30309
                                       Telephone: 404.253.6900
20                                     Facsimile: 404.253.6901

21                                     Joseph A. Powers (admitted pro hac vice)
                                       Email: japowers@duanemorris.com
22                                     Jarrad M. Gunther (admitted pro hac vice)
23                                     jmgunther@duanemorris.com
                                       30 South 17th Street
24                                     Philadelphia, PA 19103
                                       Telephone: 215.979.1000
25                                     Facsimile: 215.979.1020
26                                     Attorneys for Defendant
27                                     CISCO SYSTEMS, INC.

28

                                                                       NOTICE OF APPEARANCE
                                        -2-                 CASE NO. 5:17-CV-00072-BLF-SVK
